Exhibit 10.1

 

tela bio, INC.

 

Amended and restated 2019 EQUITY INCENTIVE PLAN

 

Section 1.            Purpose; Definitions. The purposes of the TELA Bio, Inc.
Amended and Restated 2019 Equity Incentive Plan (as amended from time to time,
the “Plan”) are to: (a) enable TELA Bio, Inc. (the “Company”) and its affiliated
companies to recruit and retain highly qualified employees, directors and
consultants; (b) provide those employees, directors and consultants with an
incentive for productivity; and (c) provide those employees, directors and
consultants with an opportunity to share in the growth and value of the Company.

 

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

 

(a)           “Affiliate” means, with respect to a Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person.

 

(b)          “Applicable Law” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal, state and foreign securities law, federal, state and foreign tax law,
and the requirements of any stock exchange or quotation system upon which the
Shares may then be listed or quoted.

 

(c)           “Award” means an award of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units or Cash or Other Stock Based Awards
made under this Plan.

 

(d)          “Award Agreement” means, with respect to any particular Award, the
written document that sets forth the terms of that particular Award.

 

(e)          “Board” means the Board of Directors of the Company, as constituted
from time to time.

 

(f)           “Cash or Other Stock Based Award” means an award that is granted
under Section 10.

 

(g)          “Cause” means (i) Participant’s indictment, commission of, or the
entry of a plea of guilty or no contest to (A) a felony or (B) any crime (other
than a felony) that causes the Company or its Affiliates public disgrace or
disrepute, or adversely affects the Company’s or its Affiliates’ operations or
financial performance or the relationship the Company has with its Affiliates,
customers and suppliers, (ii) Participant’s commission of an act of gross
negligence, willful misconduct, fraud, embezzlement, theft or material
dishonesty with respect to the Company or any of its Affiliates, (iii) a breach
of Participant’s fiduciary duty of loyalty to the Company or any of its
Affiliates, (iv) alcohol abuse or use of controlled substances (other than
prescription drugs taken in accordance with a physician’s prescription) by
Participant, (v) material breach of any agreement with the Company or any of its
Affiliates, including any restrictive covenant agreement, (vi) a material breach
of any Company policy regarding employment practices, or (vii) refusal to
perform the lawful directives of the Board, or if applicable, Participant’s
direct report, if not cured within thirty (30) days following receipt by
Participant from the Company of written notice thereof. Notwithstanding the
foregoing, if a Participant and the Company (or any of its Affiliates) have
entered into an employment agreement, consulting agreement or other similar
agreement that specifically defines “cause,” then with respect to such
Participant, “Cause” shall have the meaning defined in such other agreement.

 



 

 

 

(h)          “Change in Control” shall mean the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the total power to vote for the election of
directors of the Company; (ii) during any twelve month period, individuals who
at the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in Section 1(h)(i), Section
1(h)(iii), Section 1(h)(iv) or Section 1(h)(v) hereof) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period of whose election or nomination
for election was previously approved, cease for any reason to constitute a
majority thereof; (iii) the merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to 50% or more of all votes
to which all stockholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); (iv) the sale or other disposition
of all or substantially all of the assets of the Company; (v) a liquidation or
dissolution of the Company or (vi) such other event deemed to constitute a
“Change in Control” by the Board.

 

Notwithstanding anything in the Plan or an Award Agreement to the contrary, if
an Award is subject to Section 409A of the Code, no event that, but for the
application of this paragraph, would be a Change in Control as defined in the
Plan or the Award Agreement, as applicable, shall be a Change in Control unless
such event is also a “change in control event” as defined in Section 409A of the
Code.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

 

(j)            “Committee” means the committee designated by the Board to
administer the Plan under Section 2. To the extent required under Applicable
Law, the Committee shall have at least two members and each member of the
Committee shall be a Non-Employee Director.

 

(k)           “Director” means a member of the Board.

 

(l)            “Disability” means a condition rendering a Participant Disabled.

 



-2-

 

 

(m)          “Disabled” will have the same meaning as set forth in
Section 22(e)(3) of the Code.

 

(n)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(o)          “Fair Market Value” means, as of any date, the value of a Share
determined as follows: (i) if the Shares are listed on any established stock
exchange or a national market system, including, without limitation, the Nasdaq
Global Market, the Fair Market Value of a Share will be the closing sales price
for such stock as quoted on that system or exchange (or the system or exchange
with the greatest volume of trading in Shares) at the close of regular hours
trading on the day of determination; (ii) if the Shares are regularly quoted by
recognized securities dealers but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for Shares at the close of regular hours trading on the day of
determination; or (iii) if Shares are not traded as set forth above, the Fair
Market Value will be determined in good faith by the Committee taking into
consideration such factors as the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding.
Notwithstanding the foregoing, in connection with a Change in Control, Fair
Market Value shall be determined in good faith by the Committee, such
determination by the Committee to be final conclusive and binding.

 

(p)          “Incentive Stock Option” means any Option intended to be an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

 

(q)         “Non-Employee Director” will have the meaning set forth in
Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission.

 

(r)           “Non-Qualified Stock Option” means any Option that is not an
Incentive Stock Option.

 

(s)           “Option” means any option to purchase Shares (including an option
to purchase Restricted Stock, if the Committee so determines) granted pursuant
to Section 5 hereof.

 

(t)           “Parent” means, in respect of the Company, a “parent corporation”
as defined in Section 424(e) of the Code.

 

(u)          “Participant” means an employee, consultant, Director, or other
service provider of or to the Company or any of its respective Affiliates to
whom an Award is granted.

 

(v)          “Person” means an individual, partnership, corporation, limited
liability company, trust, joint venture, unincorporated association, or other
entity or association.

 

(w)          “Restricted Stock” means Shares that are subject to restrictions
pursuant to Section 8 hereof.

 

(x)           “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 9 hereof.

 



-3-

 

 

(y)          “Shares” means shares of the Company’s common stock, par value
$0.001, subject to substitution or adjustment as provided in Section 3(c)
hereof.

 

(z)           “Stock Appreciation Right” means a right granted under and subject
to Section 6 hereof.

 

(aa)         “Subsidiary” means, in respect of the Company, a subsidiary company
as defined in Sections 424(f) and (g) of the Code.

 

Section 2.            Administration. The Plan shall be administered by the
Committee; provided that, notwithstanding anything to the contrary herein, in
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which under Applicable Law are required to be determined in
the sole discretion of the Committee. Any action of the Committee in
administering the Plan shall be final, conclusive and binding on all persons,
including the Company, its Subsidiaries, Affiliates, their respective employees,
the Participants, persons claiming rights from or through Participants and
stockholders of the Company.

 

The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards. Such authority will include the right to:

 

(a)           select the individuals to whom Awards are granted (consistent with
the eligibility conditions set forth in Section 4);

 

(b)          determine the type of Award to be granted;

 

(c)          determine the number of Shares, if any, to be covered by each
Award;

 

(d)          establish the other terms and conditions of each Award;

 

(e)          approve forms of agreements (including Award Agreements) for use
under the Plan; and

 

(f)           modify or amend each Award, subject to the Participant’s consent
if such modification or amendment would materially impair such Participant’s
rights.

 

The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to interpret the terms and provisions of the Plan
and any Award issued under the Plan (and any Award Agreement); and to otherwise
take any action that may be necessary or desirable to facilitate the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.

 

To the extent permitted by Applicable Law, the Committee may delegate to one or
more officers of the Company the authority to grant Awards to Participants who
are not subject to the requirements of Section 16 of the Exchange Act and the
rules and regulations thereunder. Any such delegation shall be subject to the
applicable corporate laws of the State of Delaware. The Committee may revoke any
such allocation or delegation at any time for any reason with or without prior
notice.

 



-4-

 

 

No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

Section 3.            Shares Subject to the Plan.

 

(a)           Shares Subject to the Plan. Subject to adjustment as provided in
Section 3(c) of the Plan, the maximum number of Shares that may be issued in
respect of Awards under the Plan is the sum of: (i) 1,770,410 Shares and (ii)
subject to prior approval by the Board in each instance, an annual increase on
or about December 1, 2020 and each anniversary of such date thereafter prior to
the termination of the Plan, equal to the lesser of (A) 432,442 Shares, (B) 4%
of the Shares outstanding (on an as-converted basis) on the last day of the
immediately preceding fiscal year and (C) such smaller number of Shares as
determined by the Board (collectively, the “Plan Limit”), all of which Shares
may be issued in respect of Incentive Stock Options. Any Shares issued hereunder
may consist, in whole or in part, of authorized and unissued Shares or treasury
shares. Any Shares issued by the Company through the assumption or substitution
of outstanding grants in connection with the acquisition of another entity shall
not reduce the maximum number of Shares available for delivery under the Plan.
The maximum total grant date fair value of Awards (as measured by the Company
for financial accounting purposes) granted to any Participant in his or her
capacity as a Non-Employee Director in any single calendar year shall not exceed
$600,000.

 

(b)          Effect of the Expiration or Termination of Awards. If and to the
extent that an Option or a Stock Appreciation Right expires, terminates or is
canceled or forfeited for any reason without having been exercised in full, the
Shares associated with that Award will again become available for grant under
the Plan. Similarly, if and to the extent an Award of Restricted Stock or
Restricted Stock Units is canceled or forfeited for any reason, the Shares
subject to that Award will again become available for grant under the Plan.
Shares withheld in settlement of a tax withholding obligation associated with an
Award, or in satisfaction of the exercise price payable upon exercise of an
Option, will again become available for grant under the Plan.

 

(c)          Other Adjustment. In the event of any corporate event or
transaction such as a merger, consolidation, reorganization, recapitalization,
stock split, reverse stock split, split up, spin-off, combination of shares,
exchange of shares, stock dividend, dividend in kind, or other like change in
capital structure (other than ordinary cash dividends) to stockholders of the
Company, or other similar corporate event or transaction affecting the Shares,
the Committee, to prevent dilution or enlargement of Participants’ rights under
the Plan, shall, in such manner as it may deem equitable, substitute or adjust,
in its sole discretion, the number and kind of shares that may be issued under
the Plan or under any outstanding Awards, the number and kind of shares subject
to outstanding Awards, the exercise price, grant price or purchase price
applicable to outstanding Awards, and/or any other affected terms and conditions
of this Plan or outstanding Awards.

 



-5-

 

 

(d)          Change in Control. Notwithstanding anything to the contrary set
forth in the Plan, upon or in anticipation of any Change in Control, the
Committee may, in its sole and absolute discretion and without the need for the
consent of any Participant, take one or more of the following actions contingent
upon the occurrence of that Change in Control:

 

(i)          cause any or all outstanding Awards to become vested and
immediately exercisable (as applicable), in whole or in part;

 

(ii)         cause any outstanding Option or Stock Appreciation Right to become
fully vested and immediately exercisable for a reasonable period in advance of
the Change in Control and, to the extent not exercised prior to that Change in
Control, cancel that Option or Stock Appreciation Right upon closing of the
Change in Control;

 

(iii)        cancel any unvested Award or unvested portion thereof, with or
without consideration;

 

(iv)        cancel any Award in exchange for a substitute award;

 

(v)         redeem any Restricted Stock or Restricted Stock Unit for cash and/or
other substitute consideration with value equal to the Fair Market Value of an
unrestricted Share on the date of the Change in Control;

 

(vi)        cancel any Option or Stock Appreciation Right in exchange for cash
and/or other substitute consideration with a value equal to: (A) the number of
Shares subject to that Option or Stock Appreciation Right, multiplied by (B) the
difference, if any, between the Fair Market Value per Share on the date of the
Change in Control and the exercise price of that Option or the base price of the
Stock Appreciation Right; provided, that if the Fair Market Value per Share on
the date of the Change in Control does not exceed the exercise price of any such
Option or the base price of any such Stock Appreciation Right, the Committee may
cancel that Option or Stock Appreciation Right without any payment of
consideration therefor; and/or

 

(vii)       take such other action as the Committee shall determine to be
reasonable under the circumstances.

 

In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.

 

Notwithstanding any provision of this Section 3(d), in the case of any Award
subject to Section 409A of the Code, the Committee shall only be permitted to
take actions under this Section 3(d) to the extent that such actions would be
consistent with the intended treatment of such Award under Section 409A of the
Code.

 

(e)           Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Subsidiaries operate or have employees,
directors and consultants, or in order to comply with the requirements of any
foreign securities exchange or other Applicable Law, the Committee, in its sole
discretion, shall have the power and authority to: (i) modify the terms and
conditions of any Award granted to employees, directors and consultants outside
the United States to comply with Applicable Law (including, without limitation,
applicable foreign laws or listing requirements of any foreign securities
exchange); (ii) establish subplans and modify exercise procedures and other
terms and procedures, to the extent such actions may be necessary or
advisable; provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Section 3(a); and (iii) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals or listing requirements of any foreign securities exchange.

 



-6-

 

 

Section 4.            Eligibility. Employees, Directors, consultants, and other
individuals who provide services to the Company or its Affiliates are eligible
to be granted Awards under the Plan; provided, however, that only employees of
the Company, any Parent or a Subsidiary are eligible to be granted Incentive
Stock Options.

 

Section 5.            Options. Options granted under the Plan may be of two
types: (i) Incentive Stock Options or (ii) Non-Qualified Stock Options. The
Award Agreement shall state whether such grant is an Incentive Stock Option or a
Non-Qualified Stock Option.

 

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:

 

(a)           Option Price. The exercise price per Share under an Option will be
determined by the Committee and will not be less than 100% of the Fair Market
Value of a Share on the date of the grant. However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly and/or within the meaning of the attribution rules contained in
Section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, will have an exercise price
per Share of not less than 110% of Fair Market Value per Share on the date of
the grant.

 

(b)          Option Term. The term of each Option will be fixed by the
Committee, but no Option will be exercisable more than 10 years after the date
the Option is granted. However, any Incentive Stock Option granted to any
Participant who, at the time such Option is granted, owns, either directly
and/or within the meaning of the attribution rules contained in Section 424(d)
of the Code, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, may not have a term of more than 5
years. No Option may be exercised by any Person after expiration of the term of
the Option.

 

(c)           Exercisability. Options will vest and be exercisable at such time
or times and subject to such terms and conditions as determined by the
Committee. Such terms and conditions may include the continued employment or
service of the Participant, the attainment of specified individual or corporate
performance goals, or such other factors as the Committee may determine in its
sole discretion (the “Vesting Conditions”). The Committee may provide in the
terms of an Award Agreement that the Participant may exercise the unvested
portion of an Option in whole or in part in exchange for shares of Restricted
Stock subject to the same vesting terms as the portion of the Option so
exercised. Restricted Stock acquired upon the exercise of an unvested Option
shall be subject to such additional terms and conditions as determined by the
Committee.

 



-7-

 

 

(d)               Method of Exercise. Subject to the terms of the applicable
Award Agreement, the exercisability provisions of Section 5(c) and the
termination provisions of Section 7, Options may be exercised in whole or in
part from time to time during their term by the delivery of written notice to
the Company specifying the number of Shares to be purchased. Such notice will be
accompanied by payment in full of the purchase price, either by certified or
bank check, or such other means as the Committee may accept. The Committee may,
in its sole discretion, permit payment of the exercise price of an Option in the
form of previously acquired Shares based on the Fair Market Value of the Shares
on the date the Option is exercised or by means of a “net settlement,” whereby
the Option exercise price will not be due in cash and where the number of Shares
issued upon such exercise will be equal to: (A) the product of (i) the number of
Shares as to which the Option is then being exercised, and (ii) the excess, if
any, of (a) the then current Fair Market Value per Share over (b) the Option
exercise price, divided by (B) the then current Fair Market Value per Share.

 

No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 17(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.

 

(e)               Incentive Stock Option Limitations. In the case of an
Incentive Stock Option, the aggregate Fair Market Value (determined as of the
time of grant) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year under
the Plan and/or any other plan of the Company, its Parent or any Subsidiary will
not exceed $100,000. For purposes of applying the foregoing limitation,
Incentive Stock Options will be taken into account in the order granted. To the
extent any Option does not meet such limitation, that Option will be treated for
all purposes as a Non-Qualified Stock Option.

 

(f)                Termination of Service. Unless otherwise specified in the
applicable Award Agreement or as otherwise provided by the Committee at or after
the time of grant, Options will be subject to the terms of Section 7 with
respect to exercise upon or following termination of employment or other
service.

 



-8- 

 

 

Section 6.               Stock Appreciation Right. Subject to the other terms of
the Plan, the Committee may grant Stock Appreciation Rights to eligible
individuals. Each Stock Appreciation Right shall represent the right to receive,
upon exercise, an amount equal to the number of Shares subject to the Award that
is being exercised multiplied by the excess of (i) the Fair Market Value of a
Share on the date the Award is exercised, over (ii) the base price specified in
the applicable Award Agreement. Distributions may be made in cash, Shares, or a
combination of both, at the discretion of the Committee. The Award Agreement
evidencing each Stock Appreciation Right shall indicate the base price, the term
and the Vesting Conditions for such Award. A Stock Appreciation Right base price
may never be less than the Fair Market Value of the underlying common stock of
the Company on the date of grant of such Stock Appreciation Right. The term of
each Stock Appreciation Right will be fixed by the Committee, but no Stock
Appreciation Right will be exercisable more than 10 years after the date the
Stock Appreciation Right is granted. Subject to the terms and conditions of the
applicable Award Agreement, Stock Appreciation Rights may be exercised in whole
or in part from time to time during their term by the delivery of written notice
to the Company specifying the portion of the Award to be exercised. Unless
otherwise specified in the applicable Award Agreement or as otherwise provided
by the Committee at or after the time of grant, Stock Appreciation Rights will
be subject to the terms of Section 7 with respect to exercise upon or following
termination of employment or other service.

 

Section 7.               Termination of Service. Unless otherwise specified with
respect to a particular Option or Stock Appreciation Right in the applicable
Award Agreement or otherwise determined by the Committee, any portion of an
Option or Stock Appreciation Right that is not exercisable upon termination of
service will expire immediately and automatically upon such termination and any
portion of an Option or Stock Appreciation Right that is exercisable upon
termination of service will expire on the date it ceases to be exercisable in
accordance with this Section 7.

 

(a)               Termination by Reason of Death. If a Participant’s service
with the Company or any Affiliate terminates by reason of death, any Option or
Stock Appreciation Right held by such Participant may thereafter be exercised,
to the extent it was exercisable at the time of his or her death or on such
accelerated basis as the Committee may determine at or after grant, by the legal
representative of the estate or by the legatee of the Participant, for a period
expiring (i) at such time as may be specified by the Committee at or after
grant, or (ii) if not specified by the Committee, then 12 months from the date
of death, or (iii) if sooner than the applicable period specified under (i) or
(ii) above, upon the expiration of the stated term of such Option or Stock
Appreciation Right.

 

(b)               Termination by Reason of Disability. If a Participant’s
service with the Company or any Affiliate terminates by reason of Disability,
any Option or Stock Appreciation Right held by such Participant may thereafter
be exercised by the Participant or his or her personal representative, to the
extent it was exercisable at the time of termination, or on such accelerated
basis as the Committee may determine at or after grant, for a period expiring
(i) at such time as may be specified by the Committee at or after grant, or
(ii) if not specified by the Committee, then 12 months from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option
or Stock Appreciation Right.

 

(c)               Cause. If a Participant’s service with the Company or any
Affiliate is terminated for Cause or if a Participant resigns at a time that
there was a Cause basis for such Participant’s termination: (i) any Option or
Stock Appreciation Right, or portion thereof, not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if any.

 



-9- 

 

 

(d)               Other Termination. If a Participant’s service with the Company
or any Affiliate terminates for any reason other than death, Disability or
Cause, any Option or Stock Appreciation Right held by such Participant may
thereafter be exercised by the Participant, to the extent it was exercisable at
the time of such termination, or on such accelerated basis as the Committee may
determine at or after grant, for a period expiring (i) at such time as may be
specified by the Committee at or after grant, or (ii) if not specified by the
Committee, then 90 days from the date of termination of service, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or Stock Appreciation Right.

 

Section 8.               Restricted Stock.

 

(a)               Issuance. Restricted Stock may be issued either alone or in
conjunction with other Awards. The Committee will determine the time or times
within which Restricted Stock may be subject to forfeiture, and all other
conditions of such Awards. The purchase price for Restricted Stock may, but need
not, be zero.

 

(b)               Certificates. Upon the Award of Restricted Stock, the
Committee may direct that a certificate or certificates representing the number
of Shares subject to such Award be issued to the Participant or placed in a
restricted stock account (including an electronic account) with the transfer
agent and in either case designating the Participant as the registered owner.
The certificate(s), if any, representing such shares shall be physically or
electronically legended, as applicable, as to sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period. If physical certificates
are issued, they will be held in escrow by the Company or its designee during
the Restriction Period. As a condition to any Award of Restricted Stock, the
Participant may be required to deliver to the Company a share power, endorsed in
blank, relating to the Shares covered by such Award.

 

(c)               Restrictions and Conditions. The Award Agreement evidencing
the grant of any Restricted Stock will incorporate the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee deems appropriate in its sole and absolute
discretion:

 

(i)                 During a period commencing with the date of an Award of
Restricted Stock and ending at such time or times as specified by the Committee
(the “Restriction Period”), the Participant will not be permitted to sell,
transfer, pledge, assign or otherwise encumber Restricted Stock awarded under
the Plan. The Committee may condition the lapse of restrictions on Restricted
Stock upon one or more Vesting Conditions.

 



-10- 

 

 

(ii)              While any Share of Restricted Stock remains subject to
restriction, the Participant will have, with respect to the Restricted Stock,
the right to vote the Shares. If any cash distributions or dividends are payable
with respect to the Restricted Stock, the Committee, in its sole discretion, may
require the cash distributions or dividends to be subjected to the same
Restriction Period as is applicable to the Restricted Stock with respect to
which such amounts are paid, or, if the Committee so determines, reinvested in
additional Restricted Stock to the extent Shares are available under Section
3(a) of the Plan. A Participant shall not be entitled to interest with respect
to any dividends or distributions subjected to the Restriction Period. Any
distributions or dividends paid in the form of securities with respect to
Restricted Stock will be subject to the same terms and conditions as the
Restricted Stock with respect to which they were paid, including, without
limitation, the same Restriction Period.

 

(iii)            Subject to the provisions of the applicable Award Agreement or
as otherwise determined by the Committee, if a Participant’s service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.

 

Section 9.               Restricted Stock Units. Subject to the other terms of
the Plan, the Committee may grant Restricted Stock Units to eligible individuals
and may impose one or more Vesting Conditions on such units. Each Restricted
Stock Unit will represent a right to receive from the Company, upon fulfillment
of any applicable conditions, an amount equal to the Fair Market Value (at the
time of the distribution) of one Share. Distributions may be made in cash,
Shares, or a combination of both, at the discretion of the Committee. The Award
Agreement evidencing a Restricted Stock Unit shall set forth the Vesting
Conditions and time and form of payment with respect to such Award. The
Participant shall not have any stockholder rights with respect to the Shares
subject to a Restricted Stock Unit Award until that Award vests and the Shares
are actually issued thereunder; provided, however, that an Award Agreement may
provide for the inclusion of dividend equivalent payments or unit credits with
respect to the Award in the discretion of the Committee. Subject to the
provisions of the applicable Award Agreement or as otherwise determined by the
Committee, if a Participant’s service with the Company terminates prior to the
Restricted Stock Unit Award vesting in full, any portion of the Participant’s
Restricted Stock Units that then remain subject to forfeiture will then be
forfeited automatically.

 

Section 10.           Cash or Other Stock Based Awards. Subject to the other
terms of the Plan, the Committee may grant Cash or Other Stock Based Awards
(including Awards to receive unrestricted Shares or immediate cash payments) to
eligible individuals. The Award Agreement evidencing a Cash or Other Stock Based
Award shall set forth the terms and conditions of such Cash or Other Stock Based
Award, including, as applicable, the term, any exercise or purchase price,
performance goals, Vesting Conditions and other terms and conditions. Payment in
respect of a Cash or Other Stock Based Award may be made in cash, Shares, or a
combination of cash and Shares, as determined by the Committee.

 

Section 11.           Amendments and Termination. Subject to any shareholder
approval that may be required under Applicable Law, the Plan may be amended or
terminated at any time or from time to time by the Board.

 



-11- 

 

 

Section 12.           Prohibition on Repricing Programs. Neither the Committee
nor the Board shall (i) implement any cancellation/re-grant program pursuant to
which outstanding Options or Stock Appreciation Rights under the Plan are
cancelled and new Options or Stock Appreciation Rights are granted in
replacement with a lower exercise or base price per share, (ii) cancel
outstanding Options or Stock Appreciation Rights under the Plan with exercise
prices or base prices per share in excess of the then current Fair Market Value
per Share for consideration payable in equity securities of the Company or
(iii) otherwise directly reduce the exercise price or base price in effect for
outstanding Options or Stock Appreciation Rights under the Plan, without in each
such instance obtaining stockholder approval.

 

Section 13.           Conditions Upon Grant of Awards and Issuance of Shares.

 

(a)               The implementation of the Plan, the grant of any Award and the
issuance of Shares in connection with the issuance, exercise or vesting of any
Award made under the Plan shall be subject to the Company’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the Awards made under the Plan and the Shares issuable pursuant
to those Awards.

 

(b)               No Shares or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Applicable Law.

 

Section 14.           Limits on Transferability; Beneficiaries. No Award or
other right or interest of a Participant under the Plan shall be pledged,
encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of such Participant to, any party, other than the
Company, any Subsidiary or Affiliate, or assigned or transferred by such
Participant other than by will or the laws of descent and distribution, and such
Awards and rights shall be exercisable during the lifetime of the Participant
only by the Participant or his or her guardian or legal representative.
Notwithstanding the foregoing, the Committee may, in its discretion, provide
that Awards or other rights or interests of a Participant granted pursuant to
the Plan (other than an Incentive Stock Option) be transferable, without
consideration, to immediate family members (i.e., children, grandchildren or
spouse), to trusts for the benefit of such immediate family members and to
partnerships in which such family members are the only partners. The Committee
may attach to such transferability feature such terms and conditions as it deems
advisable. In addition, a Participant may, in the manner established by the
Committee, designate a beneficiary (which may be a person or a trust) to
exercise the rights of the Participant, and to receive any distribution, with
respect to any Award upon the death of the Participant. A beneficiary, guardian,
legal representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional restrictions deemed necessary
or appropriate by the Committee.

 

Section 15.           Withholding of Taxes.

 

(a)               Required Withholding.  All Awards under the Plan shall be
subject to applicable federal (including FICA), state and local tax withholding
requirements.  The Company may require that the Participant or other person
receiving or exercising Awards pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Awards, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Awards.

 



-12- 

 

 

(b)               Election to Withhold Shares.  If the Committee so permits,
Shares subject to an Award may be withheld to satisfy tax withholding
obligations arising with respect thereto based on the Fair Market Value of such
Shares at the time of withholding, to the extent that such withholding would not
result in liability classification of such Award (or any portion thereof) under
applicable accounting rules. 

 

Section 16.           Liability of Company.

 

(a)               Inability to Obtain Authority. If the Company cannot, by the
exercise of commercially reasonable efforts, obtain authority from any
regulatory body having jurisdiction for the sale of any Shares under this Plan,
and such authority is deemed by the Company’s counsel to be necessary to the
lawful issuance of those Shares, the Company will be relieved of any liability
for failing to issue or sell those Shares.

 

(b)               Grants Exceeding Allotted Shares. If Shares subject to an
Award exceed, as of the date of grant, the number of Shares which may be issued
under the Plan without additional stockholder approval, that Award will be
contingent with respect to such excess Shares, on the effectiveness under
Applicable Law of a sufficient increase in the number of Shares subject to this
Plan.

 

(c)               Rights of Participants and Beneficiaries. The Company will pay
all amounts payable under this Plan only to the applicable Participant, or
beneficiaries entitled thereto pursuant to this Plan. The Company will not be
liable for the debts, contracts, or engagements of any Participant or his or her
beneficiaries, and rights to cash payments under this Plan may not be taken in
execution by attachment or garnishment, or by any other legal or equitable
proceeding while in the hands of the Company.

 

Section 17.           General Provisions.

 

(a)               The Board may require each Participant to represent to and
agree with the Company in writing that the Participant is acquiring securities
of the Company for investment purposes and without a view to distribution
thereof and as to such other matters as the Board believes are appropriate.

 

(b)               The Awards shall be subject to the Company’s stock ownership
policies, as in effect from time to time.

 

(c)               All certificates for Shares or other securities delivered
under the Plan will be subject to such share-transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities Act of 1933, as amended, the Exchange Act,
any stock exchange upon which the Shares are then listed, and any other
Applicable Law, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 



-13- 

 

 

(d)               Nothing contained in the Plan will prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required.

 

(e)               Neither the adoption of the Plan nor the execution of any
document in connection with the Plan will: (i) confer upon any employee or other
service provider of the Company or an Affiliate any right to continued
employment or engagement with the Company or such Affiliate, or (ii) interfere
in any way with the right of the Company or such Affiliate to terminate the
employment or engagement of any of its employees or other service providers at
any time.

 

(f)                The Awards (whether vested or unvested) shall be subject to
rescission, cancellation or recoupment, in whole or in part, under any current
or future “clawback” or similar policy of the Company that is applicable to the
Participant. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement.

 

Section 18.           Effective Date of Plan. The Plan will become effective on
April 20, 2020 (the “Effective Date”).

 

Section 19.           Term of Plan. Unless the Plan shall theretofore have been
terminated in accordance with Section 11, the Plan shall terminate on the
10-year anniversary of the Effective Date, and no Awards under the Plan shall
thereafter be granted.

 

Section 20.           Invalid Provisions. In the event that any provision of
this Plan is found to be invalid or otherwise unenforceable under any Applicable
Law, such invalidity or unenforceability will not be construed as rendering any
other provisions contained herein as invalid or unenforceable, and all such
other provisions will be given full force and effect to the same extent as
though the invalid or unenforceable provision was not contained herein.

 

Section 21.           Governing Law. The Plan and all Awards granted hereunder
will be governed by and construed in accordance with the laws and judicial
decisions of the State of Delaware, without regard to the application of the
principles of conflicts of laws.

 

Section 22.           Notices. Any notice to be given to the Company pursuant to
the provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.

 



-14- 

 